ORDER
ALFRED A. PORRO, JR., of LYNDHURST, who was admitted to the bar of this State in 1959, having been convicted in the United States District Court for the District of New Jersey of three counts of mail fraud (18 U.S.C.A. 1341 and 2), one count of money laundering (18 U.S.C.A. 1957(a) and 2), one count of conspiracy to obstruct justice (18 U.S.C.A. 371) nine counts of false statements to a financial institution (18 U.S.C.A. 1014 and 2) and three counts of false subscription on a tax return (26 U.S.C.A. 7206(1)), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), ALFRED A. PORRO, JR., is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that ALFRED A. PORRO, JR., be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ALFRED A. PORRO, JR., comply with Rule 1:20-20 dealing with suspended attorneys.